                Case 1:19-cv-08086 Document 4 Filed 08/29/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States Securities and
Exchange Commission,

        Plaintiff,                                 Civil Action No. 1:19-cv-8086

         v.
                                                   MOTION TO ADMIT COUNSEL
Live Well Financial, Inc. et al.,                  PRO HAC VICE

        Defendants.



 Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

 Eastern Districts ofNew York, Robert K. Gordon                          hereby   moves      this

 Court for an Order for admission to practice Pro Hac Vice to appear as counsel for

 Plaintiff                                                          the above-captioned action.



 I am in good standing ofthe bars) ofthe states) of New York and Georgia                     and

 there are no pending disciplinary proceedings against me in any state or federal court. I

 have never been convicted of a felony. I have never been censured, disbarred or denied

 admission or readmission by any court. I have attached the affidavit pursuant to Local Rule

 1.3.



 Dated: August 29, 2019              Respectfully Submitted,

                                     Robert K. Gordon

                                     Applicant Signature:

                                     Applicant's Name: Ro rt K. Gordon

                                     Firm Name: U.S. Securities and Exchange Commission

                                     Address: 950 East Paces Ferry, Suite 900

                                     City/State/Zip: Atlanta, GA 30326

                                     Telephone/Fax: 404-842-7652

                                     Email:~ordonr~a~,sec. ov
